SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:0-20580 Pathfinder Cell Therapy, Inc. (Exactname of registrant as specified in its charter) Delaware 14-1745197 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12 Bow Street, Cambridge, Massachusetts (Zip Code) (Address of principal executive offices) (Former name, former address and former fiscal year, if changed since last report) (617) 245-0289 (Issuer’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: COMMON STOCKPAR VALUE $. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. (as defined in Rule 12b-2 of the Exchange Act). Check one: Large accelerated filer¨ Accelerated Filer¨Non-accelerated filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox The aggregate market value of the registrant’s voting and non-voting common equity held by non-affiliates of the registrant was approximately $8,200,000based on the last reported sale price of the registrant’s common stock as of June30, 2011. At March 31, 2012, 667,160,870 shares of registrant’s Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. Explanatory Note This Amendment No.1 on Form10-K/A (the “Amendment”) amends the Annual Report on Form10-K for the fiscal year ended December31, 2011 of Pathfinder Cell Therapy, Inc. (the “Company”, “our”, “us” or “we”) that was originally filed with the Securities and Exchange Commission on March30, 2012.The Amendment is being filed to provide the information required by Items 10, 11, 12, 13 and 14 of PartIII that was previously omitted in reliance on General Instruction G(3) to Form 10-K, and to include and replace certain exhibits. This Amendment does not otherwise modify or update disclosures in the original filing, or change our previously reported financial statements and other financial disclosure. PART III Item 10.Directors, Executive Officers and Corporate Governance The members of our Board of Directors are as follows: Director Position with Name Age Since Company John Alam, M.D
